ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments made to claims 1 and 12 and the cancellation of claim 4 in the response filed 10/20/21 is acknowledged.
Claims 1-3, 5-7, 10, 12, and 14-22 are pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tamara Evans on 11/17/21.

The application has been amended as follows: 

In the specification:
“The sterile drape 50 is illustrated in FIGs. 3A, 3B, 3C and 3D. As shown, the sterile drape 50 includes a fold 50b” in paragraph [24] to be amended to recite --The sterile drape 50 is illustrated in FIGs. 3A, 3B, 3C and 3D. The sterile drape 50 comprises a first sheet comprising first opposing surfaces defined between a first top edge and a first bottom edge, a first length defined from the first top edge to the first bottom edge, and a first thickness defined between the first opposing surfaces. The sterile drape 50 further comprises a second sheet comprising second opposing surfaces defined between a second top edge and a second bottom edge, a 

In the claims:
	Claim 1 (Currently Amended by Examiner): A sterile drape suitable for placement over a phacoemulsification console display, comprising: 
a first sheet comprising first opposing surfaces defined between a first top edge and a first bottom edge, a first length defined from the first top edge to the first bottom edge, and a first thickness defined between the first opposing surfaces, wherein the first sheet is clear; 
a second sheet comprising second opposing surfaces defined between a second top edge and a second bottom edge, a second length defined from the second top edge to the second bottom edge, and a second thickness defined between the second opposing surfaces; 
the first top edge coupled to the second top edge to define a downward-facing first pocket configured to be fittedly mounted to a top of the phacoemulsification console display, wherein the first length is longer than the second length and the first sheet  is configured to drape over an interactive portion of the phacoemulsification console display; and 
a third sheet comprising third opposing surfaces defined between a third top edge and a third bottom edge, a third length defined from the third top edge [[and]]to the third bottom edge, and a third thickness defined between the third opposing surfaces, the third length and the second length are substantially the same, 

Claim 3 (Currently Amended by Examiner): The sterile drape of claim 1, wherein the second pocket is divided into multiple pockets by a  seam .
Claim 12 (Currently Amended by Examiner): A method of providing a sterile drape for covering a phacoemulsification console display, comprising: 
providing the sterile drape in a sterile package, the sterile drape including: a first sheet with a first thickness defined between first opposing surfaces, a second sheet with a second thickness defined between second opposing surfaces, and a third sheet with a third thickness defined between third opposing surfaces; 
enabling removal of the sterile drape from the package by a sterile user; 
providing a downward facing first pocket fitting over the phacoemulsification console display, the first pocket formed by the first sheet being coupled to the second sheet with a first surface area of the first opposing surfaces being greater than a second surface area of the second opposing surfaces such that a first bottom edge of the first sheet extends beyond a second bottom edge of the second sheet; and 
providing an upward facing second pocket formed by the second sheet being coupled to the third sheet, the second pocket configured to receive at least a portion of both of [[a]]the sterile user's hands for positioning the second sheet and the third sheet to cover a back of the phacoemulsification console display with the second pocket, the second sheet has a first length and the third sheet has a second length substantially the same as the first length.
Claim 16 (Currently Amended by Examiner): The sterile drape of claim 1, wherein  aspects of the drape not configured to cover the interactive portion of the phacoemulsification console display are tinted  or [[a]] colored .
Claim 17 (Currently Amended by Examiner): The sterile drape of claim 1, wherein  the first top edge and the second top edge are coupled via a fold, wherein the fold has increased thickness relative to the first sheet.
Claim 18 (Currently Amended by Examiner): The method of claim 12, wherein  aspects of the drape not covering an interactive portion of the phacoemulsification console display are tinted  or [[a]] colored .
Claim 19 (Currently Amended by Examiner): The method of claim 12, wherein wherein the first sheet and the second sheet are coupled via a fold, wherein the fold has increased thickness relative to the first sheet.
Claims 20 and 21 (Currently Cancelled by Examiner)
Claim 22 (Currently Amended by Examiner): The method of claim 12, wherein the second pocket is divided into multiple pockets by a  seam .

Reasons for Allowance
Claims 1-3, 5-7, 10, 12, 14-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 12, the prior art of record when applied alone or in combination neither anticipates nor renders obvious a method of providing a sterile drape for covering a phacoemulsification console display, comprising: the sterile drape including: a first sheet, a second sheet, and a third sheet; providing a downward facing first pocket fitting over the phacoemulsification console display, the first pocket formed by the first sheet being coupled to the second sheet with a first surface area of the first opposing surfaces being greater than a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/Examiner, Art Unit 3786